       Case 6:20-cv-00533-ADA Document 23-1 Filed 10/06/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

  WSOU INVESTMENTS, LLC d/b/a                §
  BRAZOS LICENSING AND                       §
  DEVELOPMENT,                               §    CIVIL ACTION NO. 6:20-cv-533-ADA
                                             §    CIVIL ACTION NO. 6:20-cv-534-ADA
         Plaintiff,                          §    CIVIL ACTION NO. 6:20-cv-535-ADA
                                             §    CIVIL ACTION NO. 6:20-cv-536-ADA
  v.                                         §    CIVIL ACTION NO. 6:20-cv-537-ADA
                                             §    CIVIL ACTION NO. 6:20-cv-538-ADA
  HUAWEI TECHNOLOGIES CO., LTD.              §    CIVIL ACTION NO. 6:20-cv-539-ADA
  and HUAWEI TECHNOLOGIES USA                §    CIVIL ACTION NO. 6:20-cv-540-ADA
  INC.,                                      §    CIVIL ACTION NO. 6:20-cv-541-ADA
                                             §    CIVIL ACTION NO. 6:20-cv-542-ADA
         Defendants.                         §    CIVIL ACTION NO. 6:20-cv-543-ADA
                                             §    CIVIL ACTION NO. 6:20-cv-544-ADA
                                             §
                                             §
                                             §
                                             §         JURY TRIAL DEMANDED
                                             §




           ORDER GRANTING MOTION TO DISMISS COUNTERCLAIMS

       Having considered Plaintiff’s motion to dismiss Defendants’ Counterclaims and the

briefing on the motion, the Court finds the motion should be GRANTED.       Defendants’

counterclaims for non-infringement and invalidity are HEREBY DISMISSED.




ORDER GRANTING MOTION TO DISMISS COUNTERCLAIMS
